Holmes, J.
The first issue before this court is whether state courts have concurrent subject matter jurisdiction with federal courts for Title VII actions. The second issue presented is which court(s) have jurisdiction to hear such cases filed against the state of Ohio. For the reasons which follow, we find that state courts have concurrent jurisdiction with federal courts over Title VII claims and that such claims, if filed against the state of Ohio, must be filed in the Court of Claims.
Appellant’s first cause of action involves an interpretation of subject matter jurisdiction under Title VII of the Civil Rights Act of 1964, Section 701 et seq., as amended, Section 2000e et seq., Title 42, U.S.Code. As our outcome today overrules Ohio’s longstanding interpretation of this issue, a brief history and recount of recent decisions is in order.
In those provisions of the enactment relating to enforcement, Congress afforded room for disagreement on the issue of jurisdiction over Title VII actions. In pertinent part, Section 2000e-5(f)(3), Title 42, U.S.Code provides:
“Each United States district court and each United States court of a place subject to the jurisdiction of the United States shall have jurisdiction of actions brought under this subchapter. * * *”
This provision does not expressly grant exclusive jurisdiction to the federal courts and, therefore, interpretation has varied among jurisdictions. Like many other jurisdictions, this court held that it was “clear from the federal Act” that subject matter jurisdiction for Title VII actions “is vested exclusively in the proper federal court.” Fox v. Eaton Corp. (1976), 48 Ohio St.2d 236, 237, 2 O.O.3d 408, 409, 358 N.E.2d 536, 537.
In her first proposition of law, appellant claims, and appellee now concedes, that state courts have concurrent subject matter jurisdiction over Title VII actions. The recent United States Supreme Court decision of Yellow Freight System, Inc. v. Donnelly (1990), 494 U.S. 820, 110 S.Ct. 1566, 108 L.Ed.2d 834, rendered three months prior to the decision of the court of appeals herein, is determinative of this issue.
In Yellow Freight, a female employee brought a Title VII sex discrimination action against her employer in state court. Upon removal to federal court, the employer moved to dismiss due to failure to file (in federal court) within ninety days after the EEOC issued a Notice of Right to Sue, as required by the EEOC. Reaffirming Tafflin v. Levitt (1990), 493 U.S. 455, 110 S.Ct. 792, 107 L.Ed.2d 887,8 the unanimous court held:
*29“ * * * Unlike a number of statutes in which Congress unequivocally stated that the jurisdiction of the federal courts is exclusive,[9] Title VII contains no language that expressly confines jurisdiction to federal courts or ousts state courts of their presumptive jurisdiction. The omission of any such provision is strong, and arguably sufficient, evidence that Congress had no such intent.” Yellow Freight, supra, 494 U.S. at 823, 110 S.Ct. at 1568-1569, 108 L.Ed.2d at 839-840. Thus, state courts have concurrent jurisdiction to decide actions arising under Title VII.
Accordingly, in applying Yellow Freight’s presumption of concurrent jurisdiction in Title VII actions, we must overrule Fox v. Eaton Corp., supra, to the extent that it is inconsistent with Yellow Freight or this opinion.
In that we have determined that state courts have concurrent jurisdiction with federal courts over Title VII claims, the proper state court of original jurisdiction must be ascertained for purposes of disposing of this action. In appellee’s second proposition of law, the appellee argues that the Court of Claims has exclusive jurisdiction. We concur with the appellee’s proposition based on our interpretation of R.C. Chapter 2743 and the legislative intent behind the Court of Claims Act.
Prior to the enactment of the Court of Claims Act, it was a fundamental principle of the common law in Ohio that sovereign immunity applied whenever the state was sued without its express consent. Raudabaugh v. State (1917), 96 Ohio St. 513, 118 N.E. 102, writ of error dismissed sub nom. Palmer v. Ohio (1918), 248 U.S. 32, 39 S.Ct. 16, 63 L.Ed. 108, overruled in part on other grounds, Schenkolewski v. Cleveland Metroparks System (1981), 67 Ohio St.2d 31, 21 O.O.3d 19, 426 N.E.2d 784; State, ex rel. Parrott, v. Bd. of Public Works (1881), 36 Ohio St. 409. See, also, State v. Franklin Bank of Columbus (1840), 10 Ohio 91; Palmer v. Ohio, supra. And, the 1912 constitutional amendment to Section 16, Article I of the Ohio Constitution, permitting suits against the state “as may be provided by law,” did not alter this principle. See Schenkolewski, supra. Consequently, where the state *30had not specifically consented to be sued, an aggrieved party was (and still is) precluded from bringing suit against the state. However, as recognized herein this immunity was waived by the legislature which found its support for the change in Section 16, Article I of the Ohio Constitution, which states in part, “[s]uits may be brought against the state, in such courts and in such manner, as may be provided by law.”
The Court of Claims Act, effective in 1975 (Am.Sub. H.B. No. 800, 135 Ohio Laws, Part II, 869, 883), provided both the court and the manner in which suits against the state could be brought. “By this bill [Am. H.B. No. 800, 110th General Assembly] the state waives its immunity from all suits of whatever nature. The bill creates a new court of claims in which such suits are to be heard. The court of claims * * * will have exclusive jurisdiction to hear claims against the state. * * * ” Legislative Service Commission Analysis on Am.H.B. No. 800. Choosing one vehicle to serve two purposes, to waive sovereign immunity and to create the appropriate forum, implies that the legislature intended for the two to be co-dependent.
This intent of exclusivity is expressly reflected in R.C. 2743.03(A)(1), which states that the Court of Claims “ * * * has exclusive, original jurisdiction of all civil actions against the state permitted by the waiver of immunity * * *.” (Emphasis added.) Therefore, any suit filed against the state10 in a court other than the Court of Claims would seemingly have to be dismissed for lack of subject matter jurisdiction. See Collins v. Univ. of Cincinnati (1981), 3 Ohio App.3d 183, 3 OBR 209, 444 N.E.2d 459.
In Boggs v. State (1983), 8 Ohio St.3d 15, 17, 8 OBR 84, 85, 455 N.E.2d 1286, 1288, this court held with respect to suits brought against the state for money damages:
“Inasmuch as this cause of action involves a civil suit for money damages against the state, the Court of Claims has original, exclusive jurisdiction. * * * ” See, also, Friedman v. Johnson (1985), 18 Ohio St.3d 85, 87, 18 OBR 122, 124, 480 N.E.2d 82, 84.
Further, in Friedman v. Johnson, supra, this court stated that the Court of Claims has exclusive, original jurisdiction in all civil suits for money damages even where ancillary relief (such as injunction or declaratory judgment) is sought in the complaint. The Friedman court explained that:
“A major purpose of the Court of Claims Act was to centralize the filing and adjudication of all claims against the state. The Court of Claims was created to become the sole trial-level adjudicator of claims against the *31state, with the narrow exception that specific types of suits that the state subjected itself prior to 1975 could be tried elsewhere as if the defendant was a private party. To permit the court of common pleas to have jurisdiction over claims such as the one herein would contravene this purpose. * * * ” (Emphasis added.) Id. at 87-88, 18 OBR at 124, 480 N.E.2d at 84.
In Harris v. Ohio Dept. of Adm. Serv. (1989), 63 Ohio App.3d 115, 577 N.E.2d 1180, the issue was whether the Court of Claims has jurisdiction to hear a civil action of age discrimination. Even though the enforcement of the Ohio age discrimination laws is provided for in the courts of common pleas, the court of appeals found that because the case involved damages against the state, original, exclusive jurisdiction was with the Court of Claims. The Harris court stated in part:
“ * * * [I]f the Court of Claims did not have jurisdiction over such claims, state employees would have no forum to litigate age-discrimination claims to recover damages, as such claims are necessarily against the state which can be sued for damages only in the Court of Claims. * * * ” Id. at 120, 577 N.E.2d at 1183.
In support of its proposition that courts of common pleas have jurisdiction over all Title VII claims, even those filed against the state, amicus curiae inappropriately relies on Felder v. Casey (1988), 487 U.S. 131, 108 S.Ct. 2302, 101 L.Ed.2d 123.
In Felder v. Casey, plaintiff brought an action under Section 1983, Title 42, U.S.Code,11 against the city of Milwaukee and certain police officers after allegedly being beaten by police. The United States Supreme Court struck down, as applied to a Section 1983 action, a Wisconsin “notice of claim” statute which provided that before suit may be brought against the state, the plaintiff must notify the governmental defendant of the circumstances giving rise to the claim, the amount of the claim, and the intent to hold the named defendant liable. Also under the statute, plaintiff must refrain from filing suit for one hundred twenty days after providing such notice to afford the state an opportunity to evaluate the requested relief.
“No one disputes the general and unassailable proposition * * * that States may establish the rules of procedure governing litigation in their own courts. * * * ” Id. at 138, 108 S.Ct. at 2306, 101 L.Ed.2d at 137. However, as the Felder court noted, a “ ‘federal right cannot be defeated by the forms of local *32practice. * * * ’ ” Id. at 138, 108 S.Ct. at 2306, 101 L.Ed.2d at 137 (quoting Brown v. Western Ry. of Alabama [1949], 338 U.S. 294, 296, 70 S.Ct. 105, 106, 94 L.Ed. 100, 102). Unlike the Court of Claims Act, the Wisconsin “notice of claim” statute was drafted for the primary benefit of the governmental defendant and predictably alters the outcome of the case depending upon whether the cause is brought in state or federal court. Felder, supra, at 141-142, 108 S.Ct. at 2308-2309, 101 L.Ed.2d at 139-140, is distinguishable from the present case in that the “notice of claim” statute therein is inconsistent with the intent of the federal civil rights laws. We reject the position advanced by amicus that the Court of Claims Act’s applicability to Title VII actions presents an obstacle to the administration of justice. There is simply no foundation for such an assertion. Although the Court of Claims is a different forum from the common pleas court to maintain a Title VII action, there has been no showing that a litigant’s rights would in any way be infringed.
Therefore, we hold that state courts have concurrent subject matter jurisdiction with federal courts over actions brought pursuant to Title VII of the Civil Rights Act of 1964. Furthermore, we hold that pursuant to R.C. 2743.03(A)(1), the Court of Claims has exclusive, original subject matter jurisdiction over Title VII actions seeking money damages against a state employer.
Accordingly, for the reasons set forth herein, the judgment of the court of appeals is reversed and the cause is remanded to the Court of Claims for proceedings not inconsistent with this opinion.

Judgment reversed and cause remanded.

Moyer, C.J., Wright and H. Brown, JJ., concur.
Sweeney, Douglas and Resnick, JJ., concur in part and dissent in part.

. Under our “system of dual sovereignty, we have consistently held that state courts have inherent authority, and are thus presumptively competent, to adjudicate claims arising under *29the laws of the United States[,]” Tafflin v. Levitt (1990), 493 U.S. 455, 458, 110 S.Ct. 792, 795, 107 L.Ed.2d 887, 894, and “[t]o give federal courts exclusive jurisdiction over a federal cause of action, Congress must * * * affirmatively divest state courts of their presumptively concurrent jurisdiction.” Yellow Freight, supra, 494 U.S. at 823, 110 S.Ct. at 1568, 108 L.Ed.2d at 839.


. The Employee Retirement Income Security Act of 1974, Section 1001 et seq., Title 29, U.S.Code, enacted just two years after the extensive 1972 amendments to the Civil Rights Act, illustrates this distinction in specifying that "[e]xcept for actions under subsection (a)(1)(B) of this section, the district courts of the United States shall have exclusive jurisdiction of civil actions under this subchapter,” but that “[sjtate courts of competent jurisdiction and district courts of the United States shall have concurrent jurisdiction of actions under subsection (a)(1)(B) of this section.” Section 1132(e)(1), Title 29, U.S.Code.


. As that term is defined in R.C. 2743.01(A); see fn. 2, supra.


. Section 1983, Title 42, U.S.Code provides, in relevant part:
“Every person who, under color of any statute, ordinance, regulation, custom, or usage, of any State * * * subjects, or causes to be subjected, any citizen of the United States or other person within the jurisdiction thereof to the deprivation of any rights, privileges, or immunities secured by the Constitution and laws, shall be liable to the party injured in an action at law, suit in equity, or other proper proceeding for redress. * * * ”